A DRIVE SYSTEM FOR ROTATING A WHEEL
OF A LANDING GEAR HAVING A TRANSMISSION
ERROR MEASUREMENT APPARATUS



REASONS FOR ALLOWANCE


In view of the Applicant’s amendment and corresponding remarks dated June 17, 2022, claims 1- 30 have been allowed.

Independent claim 1 has been found to be allowable over the prior art because the prior art fails to teach or suggest a drive system for rotating a wheel of an aircraft landing gear comprising a transmission error measurement apparatus configured to compare a characteristic of the measurement data of a cycle to the same characteristic of the measurement data of a previous cycle, whereby the difference of the compared characteristics is an indication of the transmission error,
in combination with the remaining limitations of the claim.

Claims 2 - 16 and 22 have been found to be allowable due to, at least, the claims’ dependency on claim 1.

Independent claim 17 has been found to be allowable over the prior art because the prior art fails to teach or suggest a drive system for rotating a wheel of an aircraft landing gear comprising a transmission error measurement apparatus configured to use vibration data resulting from the vibration sensor device to provide an indication of a transmission error,
in combination with the remaining limitations of the claim.

Claims 18 - 21 have been found to be allowable due to, at least, the claims’ dependency on claim 17.

Independent claim 23 has been found to be allowable over the prior art because the prior art fails to teach or suggest a method of providing an indication of a transmission error in a drive system for rotating a wheel of an aircraft landing gear which includes the step of comparing a characteristic of the measurement data of a cycle to the same characteristic of the measurement data of a previous cycle whereby the difference of the compared characteristics is an indication of the transmission error,
in combination with the remaining limitations of the claim.

Claims 24 - 30 have been found to be allowable due to, at least, the claims’ dependency on claim 23.

The Examiner also notes that in light of the Applicant’s amendment to the specification, the drawing objection set forth in the previous Office Action (3/17/2022) has been overcome.

CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this office action.

CONTACT INFORMATION

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197. For further assistance or access to the automated information system, call 800-786-9199 or 571-272-1000.

/Eric S. McCall/
Primary Examiner
Art Unit 2856